     Case: 1:19-cr-00277 Document #: 59 Filed: 07/13/20 Page 1 of 1 PageID #:211

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:19−cr−00277
                                                           Honorable Edmond E. Chang
Concepcion Malinek
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 13, 2020:


         MINUTE entry before the Honorable Edmond E. Chang as to Concepcion
Malinek: The parties contacted the courtroom deputy to report that the Defendant has
signed a plea declaration and is ready to set a change of plea hearing. Counsel for
Defendant reported to the courtroom deputy that Defendant has consented to appear by
phone under CARES Act Section 15002(b)(2)(A) (the telephone platform has the
capability of private conferral between defense counsel, the Defendant, and the
interpreter). A separate CARES Act finding will be entered; video is not reasonably
available at this point when compared to the superior reliability of the phone platform.
The change of plea by teleconference is set for 07/16/2020 at 3:30 p.m. Members of the
public and media will be able to call−in to listen to this hearing. The call−in number is
(877) 336−1831 and the access code is 1736479. Counsel of record will receive an email
before the start of the telephonic hearing with instructions to join the call. Persons granted
remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the Court. For now, the litigation deadlines are suspended. Emailed
notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
